         Case 1:03-cr-01310-LAP Document 174 Filed 06/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                 03 Cr. 1310 (LAP)
               -against-
                                                        ORDER
PEDRO GONZALEZ,

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defendant’s motion, pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), for compassionate release (see

dkt. no. 169).

    The Government shall file any opposition to Mr. Gonzalez’s

motion no later than July 7, 2021.          Mr. Gonzalez may file any

reply no later than July 20, 2021.

    SO ORDERED.

Dated:       New York, New York
             June 15, 2021

                                     ____________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge




                                       1
